IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 02-20388
                            Summary Calendar



                         JERRY LEONARD FAIRRIS,

                                              Plaintiff-Appellant,

                                 versus

              S. SMITH, Assistant Warden; J. MORGAN;
           H. H. HARRIS, Captain; S. ALLEN, Lieutenant,

                                              Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-02-CV-260
                       --------------------
                         November 7, 2002

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jerry Leonard Fairris, Texas prisoner # 432739, appeals the

district court’s dismissal of his civil rights complaint for

failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

Fairris argues that Texas Department of Criminal Justice officials

violated   his   First   Amendment   right   to   free   exercise   of   his

religious beliefs as a member of the “Church of Aryan Nation Jesus

Christ Christian” by requiring him to live in an integrated two-man

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 02-20388
                                      -2-

cell. Racial integration does not violate Fairris’ First Amendment

right to free exercise of religion.          See Creel v. Hale, No. 92-8666

(5th Cir. May 6, 1993) (unpublished).**                 Because Fairris has no

constitutionally protected interest in a racially-segregated cell

assignment, the district court did not err in dismissing his

complaint for failure to state a claim pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii).         See Black v. Warren, 134 F.3d 732, 734 (5th

Cir. 1998).

     Fairris’ appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).                Because

the appeal is frivolous, it is DISMISSED.                 See 5TH CIR. R. 42.2.

The district court’s dismissal of Fairris’ complaint and the

dismissal of this appeal both count as strikes under 28 U.S.C. §

1915(g).      Fairris   is    cautioned     that   if    he   accumulates    three

“strikes” under 28 U.S.C. § 1915(g), he will not be able to proceed

in forma pauperis in any civil action or appeal filed while he is

incarcerated    or   detained    in   any    facility     unless   he   is   under

imminent danger of serious physical injury.




     **
       Because Creel was issued before January 1, 1996, it is
precedential. See 5TH CIR. R. 47.5.3.